DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-5, 7-13, 17-18, 26, 33-35, 42 are pending. The amendment filed on 05/06/2022 has been entered. Claims 1-5, 7-13, 17-18, 26, are withdrawn. Claims 33-35, 42 are under consideration.
Priority
This application is a U.S. National Stage Filing under 35 U.S.C. 371 from International Application No, PCT/US2017/034678, filed on May 26, 2017, and published as WO 2017/205739 on November 30, 2017, which application claims the benefit of the filing date of U.S. Application Serial No. 62/341,897, filed on May 26, 2016. As such the effectively filed date for the instant application is May 26, 2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2022, 05/16/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 33, 35 objected to because of the following informalities is withdrawn in view of applicant’s amendment. 
Maintained/Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33-35, 42 remain rejected under 35 U.S.C. 103 as being unpatentable over Huang (PLoS Pathol 8(8): e1002899, p 1-14, 2012) in view of Yan, (WO2014168953), Hishinuma-Igarashi (see GenBank score alignment below) for the reasons of record dated 01/06/2022.
For the record the rejection is reiterated below.
Claim 33 is directed to a method of preparing a helper virus-free rBoV preparation,
comprising:
a) providing a mutant bocavirus genome comprising a LEH, a 3' UTR and a REH, wherein the REH includes a 46 nucleotide sequence comprising OriR having a TRS and a NS1 nicking or binding site, wherein the mutant genome includes a mutation in one or more of bocavirus NS2, NS3, NS4, VP1, VP2 or VP3, and optionally a mutation in bocavirus NS1 or NP1 or both, or any combination thereof, so that bocavirus NS2 protein, NS3 protein, NS4 protein, VP1 protein, VP2 protein or VP3 protein, and optionally bocavirus NS1 protein and/or NP1 protein, or any combination, is/are not expressed when the genome is introduced to cells, and providing one or more vectors encoding at least bocavirus NP1, NS1, VP1, VP2 and VP3, which vectors do not include one or more of LEH, a 3’ UTR and a REH;
b) introducing the mutant bocavirus genome and the one or more vectors to cells; and
c) collecting helper-free virus from the cells; or
i) providing a host cell that expresses bocavirus VP1, VP2 and VP3 and bocavirus NP1 and NS1, but optionally does not express one or more of bocavirus NS2, NS3 or NS4, and providing a mutant BoV genome comprising a LEH, a 3' UTR and a REH, wherein the REH includes a 46 nucleotide sequence comprising OR having a TRS and a NS1 nicking or binding site, wherein the mutant genome includes a mutation in one or more of bocavirus NS2, NS3, NS4, VPI, VP2 or VP3, and optionally a mutation in NS1 or NP1 or both, or any combination thereof, so that bocavirus NS2 protein, NS3 protein, NS4 protein, VP1 protein, VP2 protein or VP3 protein, and optionally bocavirus NS1 protein and/or NP1 protein, or any combination thereof. is/are not expressed;
ii) expressing the mutant genome in the host cells; and
iii) collecting helper free virus; or
A) providing a mutant bocavirus genome comprising a LEH, a heterologous nucleic acid sequence for homologous recombination with selected sequences in the genome of the mammal, a 3' UTR and a REH, wherein the REH includes a 46 nucleotide sequence comprising OriR having a TRS and a NS1 nicking or binding site, wherein the mutant genome includes a mutation in one or more of bocavirus NS2, NS3, NS4, VP1, VP2 or VP3, and optionally a mutation in bocavirus NS1 or NP1 or both, or any combination thereof, so that bocavirus NS2 protein, NS3 protein, NS4 protein, VP1 protein, VP2 protein or VP3 protein, and optionally bocavirus NS1 protein and/or NP1 protein, or any combination, is/are not expressed when the genome is introduced to cells, and providing one or more vectors encoding at least bocavirus NP1, NS1, VP1, VP2 and VP3, which vectors do not include one or more of LEH, a 3' UTR and a REH;
B) introducing the mutant bocavirus genome and the one or more vectors to cells; and
C) collecting helper-free virus from the cells; or
ai) providing a host cell that expresses bocavirus VP1, VP2 and VP3 and bocavirus NP1 and NS1, but optionally does not express one or more of bocavirus NS2, NS3 or NS4, and providing a mutant BoV genome comprising a LEH, a heterologous nucleic acid sequence for homologous recombination with selected sequences in the genome of a mammal, a 3' UTR and a REH, wherein the REH includes a 46 nucleotide sequence comprising OriR having a TRS and a NS1 nicking or binding site, wherein the mutant genome includes a mutation in one or more of bocavirus NS2, NS3, NS4, VP1, VP2 or VP3, and optionally a mutation in NS1 or NP1 or both, or any combination thereof, so that bocavirus NS2 protein, NS3 protein, NS4 protein, VPI protein, VP2 protein or VP3 protein, and optionally bocavirus NS1 protein and/or NP1 protein, or any combination thereof. is/are not expressed:
bi) expressing the mutant genome in the host cells; and
ci) collecting helper free virus.
Claim 34 limits the method of claim 33, wherein the mutant genome comprises an expression cassette encoding a heterologous gene product or a heterologous nucleic acid sequence for homologous recombination with selected sequences in the genome of a mammal. Claim 35 limits the method of claim 34, wherein the gene product is a viral, bacterial, tumor, parasite, or fungal antigen or a therapeutic gene product or wherein the gene product is cystic fibrosis transmembrane conductance regulator, -globin, y-globin, tyrosine hydroxylase, glucocerebrosidase, aryl sulfatase A, factor VIII, dystrophin, alpha 1-antitrypsin, surfactant protein SP-D, SP-A or SP-C, erythropoietin, HBoV protein, influenza virus protein, RSV protein, a neutralizing antibody or an antigen binding fragment thereof, SARS virus protein, DNA endonuclease, zinc finger nuclease, a fusion protein including a DNA binding domain linked to a nuclease, or a cytokine, e.g., IFN-alpha, IFN-gamma, INF, IL-1, IL-17, or IL-0. 36-41. Regarding claim 42, limits the method of claim 35 wherein the heterologous nucleic acid sequence is less than about 6 kb or wherein the heterologous nucleic acid sequence comprises CFTR sequences.
Claim interpretation:
Claim 33 reads on a method of preparing a helper virus-free rBoV preparation,
comprising:
a) providing a mutant bocavirus genome comprising a LEH, a 3' UTR and a REH, wherein the REH includes a 46 nucleotide sequence comprising OriR having a TRS and a NS1 nicking;
 b) introducing the mutant bocavirus genome and the one or more vectors to cells; and
c) collecting helper-free virus from the cells.
Regarding claim 33, Huang discloses the sequence of the full length HBoV1 genome, Cloning, DNA replication, encapsidation and release of virions is shown. Construction of the pBB vector, Cloning of the left-end hairpin (LEH) (Figure S2B), Cloning of the right-end hairpin (REH) (Figure S2C), Construction of pIHBoV1 mutants, by mutating HBoV1 nt 542 from T to A, and nt 2588 from G to A, resulting in stop codons that lead to early termination of the NS1 and NP1 ORFs, respectively. Similarly, pIHBoV1VP1(2) and pIHBoV1VP2(2) were generated by mutating HBoV1 nt 3205 from T to A, and nt 3540 from T to G, disrupting VP1 and VP2 ORFs, respectively (p 11, 1st column bridge 2nd column 1st paragraph). Huang identified, for the first time, both the LEH and REH of the HBoV1 genome from a clinical specimen, and confirm that the HBoV1 genome structure is typical of the genus Bocavirus without need for helper adenovirus (as determined by presence of the three representative forms of bocavirus DNA; figure 2A). Interestingly, the pIHBoV1 replicated well in the absence of helper virus ((p 2, 2nd column 1st paragraph; p 2 2nd column 3rd paragraph). Huang also discloses that disruption of NS1 and NP1 in plHBoV1 compromises replication, as likely do disruption of VP2.  In the gene disruption experiments results in figure 4D, cells were transfected with plasmids plHBoV1 (NS1-) plHBoV1 (NP1-), plHBoV1 (VP1-) and plHBoV1 (VP2-) based on plHBoV1 but carrying mutant NS1, NP1, VP1 and VP2 genes (page 11 ).
Huang does not teach b) introducing the mutant bocavirus genome and one or more vectors to cells and c) collecting helper-free virus from the cells.
However, before the instant effective filing date of the instant invention, Yan discloses a method to express a heterologous gene product in mammalian cells comprising a chimeric virus comprising bocavirus capsid protein and a recombinant adeno-associated viral (AAV) genome, wherein the genome comprises an expression cassette encoding a heterologous gene product, (p 70, claims 1-7), and collecting helper-free virus from cells, wherein the production of progeny virus following HBoV1 infection was monitored daily by collecting samples from both the apical and basolateral chambers of the HAE (p 13, lines 1-15); p 38, lines 38-42), thus meets the limitation b) introducing the mutant bocavirus genome and the one or more vectors to cells and c) collecting helper-free virus from the cells. Huang also teaches a preparation of AAV is said to be "substantially free" of helper virus if the ratio of infectious AAV particles to infectious helper virus particles is at least about 102:1 ; e.g., at least about 104:1 , including at least about 106: or at least about 108:1. Preparations may also be free of equivalent amounts of helper virus proteins (i.e., proteins as would be present as a result of such a level of helper virus if the helper virus particle impurities noted above were present in disrupted form) (p 18). Regarding claim 34, Yan teaches a method to express a heterologous gene product in mammalian cells comprising a chimeric virus comprising bocavirus capsid protein and a recombinant adeno-associated viral (AAV) genome, wherein the genome comprises an expression cassette encoding a heterologous gene product, (p 70, claims 1-7). Regarding claim 35, Yan teaches the gene product encoded by the viral genome may be a viral, bacterial, tumor or fungal antigen. In one embodiment, the transgene encodes a neutralizing antibody or an antigen binding fragment thereof. In one embodiment, the gene product is cystic fibrosis transmembrane conductance regulator, β-globin, γ-globin, tyrosine hydroxylase, glucocerebrosidase, aryl sulfatase A, factor VIII, dystrophin, alpha 1 -antitrypsin, surfactant protein SP-D, SP-A or SP-C, erythropoietin, RSV protein, HBoV protein, influenza virus protein, SARS protein, a cytokine, e.g., IFN-alpha, IFN-gamma, TNF, IL-1 , IL-17, or IL-6. Also provided is a method to express a heterologous gene product in mammalian cells which employs the isolated chimeric virus to infect cells in an amount effective to express a heterologous gene product, e.g., a therapeutic gene product, a catalytic RNA, a prophylactic gene product, a polypeptide or peptide (p 35-36). Regarding claim 42, Yan teaches the heterologous nucleic acid sequence comprises CFTR that the rAAV2/HBoV1 particle might offer a significant advantage for CFTR delivery by virtue of its ability to package oversized rAAV genomes up to 5.5 kb, as observed with rHBoVI (Figure 1 D, example 3).
Regarding the limitation, wherein the REH includes a 46 nucleotide sequence comprising OriR having a NS1 nicking it is known in the GenBank the Human bocavirus DNA, complete genome, strain: HoBV/Shiga.JPN/171, which also includes Human bocavirus genomic DNA, VP1, VP2, NP1, NS1 (see score alignment below).

Along the same line Yan also teaches Figure 8. Exemplary HoBV sequences including a full length nucleotide sequence (JQ923422, with left 5' hairpin at nts 1 -140 and right 3' hairpin at nts 5344-5543, which are the cis elements for HBoV1 replication and packaging), nucleotide sequences (e.g., GQ925675) without terminal hairpins at both ends and proteins encoded thereby, is . Proteins useful in the viruses of the invention include proteins having at least 80%, 85%, 90%, 95%, 96%, 97%, 98%, or at least 99% amino acid sequence identity to the sequence of the HBoV proteins in Figure 8. SEQ ID NOs: 9-36. 
Thus, GeneBank website is a resource one of ordinary skill in the art may reference in order to determine the he REH includes a 46 nucleotide sequence comprising OriR having a NS1 nicking it is known in the GenBank the Human bocavirus DNA, complete genome, strain: HoBV/Shiga.JPN/171. Therefore it should be noted that the GenBank has provided clear insight into the structural features of the REH includes a 46 nucleotide. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Huang sequence of the full length HBoV1 genome, Cloning, DNA replication, encapsidation and release of virions is shown and construction of the pBB vector, Cloning of the left-end hairpin (LEH) and (REH) for establishing a reverse genetics system for studying human bocavirus in human airway epithelia with the Yan b) introducing the mutant bocavirus genome and one or more vectors to cells and c) collecting helper-free virus from the cells because Huang teaches stablished a reverse genetics system and generated the first cell line-based culture system for the study of HBoV1 infection, which will significantly advance the study of HBoV1 replication and pathogenesis and because Yan teaches chimeric rAAV2/HBoV1 vectors have three clear advantages over the authentic rHBoVI vectors for human gene therapy. First, rAAV2/HBoV1 vector yields were significantly greater in an HEK293 cell production system than that for rHBoVI . Second, the rAAV2 genome has already been used in clinical trials and avoids potential safety concerns that might accompany use of a new viral genome. Third, the application of rHBoVI vectors could be hampered by the potential for contamination of replication-competent virus in the vector stocks, which could be generated through homologous recombination of helper plasmids. This later concern is likely theoretical as we did not observe cytopathology in HAE following infection with rHBoVI. Nonetheless, further vector development is required for the application of rHBoVI to both minimize the potential for replication-competent virus and improve vector yields (p 57).
One would have been motivated to use b) introducing the mutant bocavirus genome and one or more vectors to cells and c) collecting helper-free virus from the cells to receive the expected benefit of the rAAV2/HBoV1 vector yields were significantly greater in an HEK293 cell production system than that for rHBoVI. Second, the rAAV2 genome has already been used in clinical trials and avoids potential safety concerns that might accompany use of a new viral genome. Third, the application of rHBoVI vectors could be hampered by the potential for contamination of replication-competent virus in the vector stocks, which could be generated through homologous recombination of helper plasmids. This later concern is likely theoretical as we did not observe cytopathology in HAE following infection with rHBoVI. Nonetheless, further vector development is required for the application of rHBoVI to both minimize the potential for replication-competent virus and improve vector yields.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining a method to express a heterologous gene product in mammalian cells comprising a chimeric virus comprising bocavirus capsid protein and a recombinant adeno-associated viral (AAV) genome with b) introducing the mutant bocavirus genome and one or more vectors to cells and c) collecting helper-free virus from the cells to achieve preparing a helper virus-free rBoV preparation  by combining the teachings of Huang and Yan.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Hishinuma-Igarashi (see GenBank score alignment below).

Sequence ID: AB480176.1Length: 5299Number of Matches: 1
Related Information
Range 1: 5261 to 5299GenBankGraphics Next Match Previous Match First Match 
Alignment statistics for match #1
Score
Expect
Identities
Gaps
Strand
Frame
73.1 bits(39)
8e-10()
39/39(100%)
0/39(0%)
Plus/Minus


Features:
Query  8     TGTACAACAACAACACATTAAAAGATATAGAGTTTCGCG  46
             |||||||||||||||||||||||||||||||||||||||
Sbjct  5299  TGTACAACAACAACACATTAAAAGATATAGAGTTTCGCG  5261

Human bocavirus DNA, complete genome, strain: HoBV/Shiga.JPN/171
GenBank: AB480176.1
FASTA Graphics 

    PNG
    media_image1.png
    24
    96
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    24
    96
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    24
    96
    media_image3.png
    Greyscale

Go to:
Previous segment
Features
Sequence
Next segment
LOCUS       AB480176                5299 bp    DNA     linear   VRL 08-APR-2009
DEFINITION  Human bocavirus DNA, complete genome, strain: HoBV/Shiga.JPN/171.
ACCESSION   AB480176
VERSION     AB480176.1
KEYWORDS    .
SOURCE      Human bocavirus
  ORGANISM  Human bocavirus
            Viruses; Monodnaviria; Shotokuvirae; Cossaviricota;
            Quintoviricetes; Piccovirales; Parvoviridae; Parvovirinae;
            Bocaparvovirus; unclassified Bocaparvovirus.
REFERENCE   1
  AUTHORS   Hishinuma-Igarashi,I., Mizuta,K., Saito,Y., Ohuchi,Y., Noda,M.,
            Akiyama,M., Sato,H., Tsukagoshi,H., Okabe,N., Tashiro,M. and
            Kimura,H.
  TITLE     Phylogenetic analysis of human bocavirus (HBoV) detected from
            children with acute respiratory infection in Japan
  JOURNAL   J. Infect. 58 (4), 311-313 (2009)
   PUBMED   19282032
REFERENCE   2  (bases 1 to 5299)
  AUTHORS   Hishinuma-Igarashi,I., Mizuta,K., Oouti,Y., Tanaka,C., Saitou,Y.,
            Sugai,K., Akiyama,M., Kimura,H. and Noda,M.
  TITLE     Direct Submission
  JOURNAL   Submitted (04-FEB-2009) Contact:Ikumi Hishinuma-Igarashi fukushima
            prefectural institute of public health; houkidaazamitouti16-6,
            fukushimashi, fukushima 9608560, Japan
FEATURES             Location/Qualifiers


     source          1..5299
                     /organism="Human bocavirus"
                     /mol_type="genomic DNA"
                     /strain="HoBV/Shiga.JPN/171"
                     /db_xref="taxon:329641"
                     /country="Japan:Shiga"


     CDS             253..2172
                     /codon_start=1
                     /product="NS1"
                     /protein_id="BAH56378.1"
                     /translation="MAFNPPVIRAFSQPAFTYVFKFPYPQWKEKEWLLHALLAHGTEQ
                     SMIQLRNCAPHPDEDIIRDDLLISLEDRHFGAVLCKAVYMATTTLMSHKQRNMFPRCD
                     IIVQSELGEKNLHCHIIVGGEGLSKRNAKSSCAQFYGLILAEIIQRCKSLLATRPFEP
                     EEADIFHTLKKAEREAWGGVTGGNMQILQYRDRRGDLHAQTVDPLRFFKNYLLPKNRC
                     ISSYSKPDVCTSPDNWFILAEKTYSHTLINGLPLPEHYRKNYHATLDNEVIPGPQTMA
                     YGGRGPWEHLPEVGDQRLAASSVSTTYKPNKKEKLMLNLLDKCKELNLLVYEDLVANC
                     PELLLMLEGQPGGARLIEQVLGMHHINVCSNFTALTYLFHLHPVTSLDSDNKALQLLL
                     IQGYNPLAVGHALCCVLNKQFGKQNTVCFYGPASTGKTNMAKAIVQGIRLYGCVNHLN
                     KGFVFNDCRQRLVVWWEECLMHQDWVEPAKCILGGTECRIDVKHRDSVLLTQTPVIIS
                     TNHDIYAVVGGNSVSHVHAAPLKERVIQLNFMKQLPQTFGEITATEIAALLQWCFNEY
                     DCTLTGFKQKWNLDKIPNSFPLGVLCPTHSQDFTLHENGYCTDCGGYLPHSADNSMYT
                     DRASETSTGDITPSK"


     CDS             2410..3069
                     /codon_start=1
                     /product="NP1"
                     /protein_id="BAH56379.1"
                     /translation="MSSGNMKDKHRSYKRKGSPERGERKRHWQTTHHRSRSRSPIRHS
                     GERGSGSYHQEHPISHLSSCTASKTSDQVMKTRESTSGKKDNRTNPYTVFSQHRASNP
                     EAPGWCGFYWHSTRIARDGTNSIFNEMKQQFQQLQIDNKIGWDNTRELLFNQKKTLDQ
                     KYRNMFWHFRNNSDCERCNYWDDVYRRHLANVSSQTEADEITDEEMLSAAESMEADAS
                     N"


     CDS             3056..5071
                     /codon_start=1
                     /product="VP1"
                     /protein_id="BAH56380.1"
                     /translation="MPPIKRQPRGWVLPGYRYLGPFNPLDNGEPVNNTDRAAQLHDHA
                     YSELIKSGKNPYLYFNKADEKFIDDLKDDWSIGGIIGSSFFKIKRAVAPALGNKERAQ
                     KRHFYFANSNKGAKKTKKSEPKPGTSKMSDTDIQDQQPDTVDAPQNTSGGGTGSIGGG
                     KGSGVGISTGGWVGGSHFSDKYVVTKNTRQFITTIQNGHLYKTEAIETTNQSGKSQRC
                     VTTPWTYFNFNQYSCHFSPQDWQRLTNEYKRFRPKAMQVKIYNLQIKQILSNGADTTY
                     NNDLTAGVHIFCDGEHAYPNASHPWDEDVMPDLPYKTWKLFQYGYIPIENELADLDGN
                     AAGGNATEKALLYQMPFFLLENSDHQVLRTGESTEFTFNFDCEWVNNERAYIPPGLMF
                     NPKVPTRRVQYIRQNGSTAASTGRIQPYSKPTSWMTGPGLLSAQRVGPQSSDTAPFMV
                     CTNPEGTHINTGAAGFGSGFDPPSGCLAPTNLEYKLQWYQTPEGTGNNGNIIANPSLS
                     MLRDQLLYKGNQTTYNLVGDIWMFPNQVWDRFPITRENPIWCKKPRADKHTIMDPFDG
                     SIAMDHPPGTIFIKMAKIPVPTASNADSYLNIYCTGQVSCEIVWEVERYATKNWRPER
                     RHTALGMSLGGESNYTPTYHVDPTGAYIQPTSYDQCMPVKTNINKVL"


     CDS             3443..5071
                     /codon_start=1
                     /product="VP2"
                     /protein_id="BAH56381.1"
                     /translation="MSDTDIQDQQPDTVDAPQNTSGGGTGSIGGGKGSGVGISTGGWV
                     GGSHFSDKYVVTKNTRQFITTIQNGHLYKTEAIETTNQSGKSQRCVTTPWTYFNFNQY
                     SCHFSPQDWQRLTNEYKRFRPKAMQVKIYNLQIKQILSNGADTTYNNDLTAGVHIFCD
                     GEHAYPNASHPWDEDVMPDLPYKTWKLFQYGYIPIENELADLDGNAAGGNATEKALLY
                     QMPFFLLENSDHQVLRTGESTEFTFNFDCEWVNNERAYIPPGLMFNPKVPTRRVQYIR
                     QNGSTAASTGRIQPYSKPTSWMTGPGLLSAQRVGPQSSDTAPFMVCTNPEGTHINTGA
                     AGFGSGFDPPSGCLAPTNLEYKLQWYQTPEGTGNNGNIIANPSLSMLRDQLLYKGNQT
                     TYNLVGDIWMFPNQVWDRFPITRENPIWCKKPRADKHTIMDPFDGSIAMDHPPGTIFI
                     KMAKIPVPTASNADSYLNIYCTGQVSCEIVWEVERYATKNWRPERRHTALGMSLGGES
                     NYTPTYHVDPTGAYIQPTSYDQCMPVKTNINKVL"
ORIGIN      
        1 gccggcagac atattggatt ccaagatggc gtctgtacaa ccacgtcaca tataaaataa
       61 taaatattca caaggaggag tggttatatg atgtaatcca taaccactcc caggaaatga
      121 cgtatgatag ccaatcagaa ttgagtatta aacctatata agctgctgca cttcctgatt
      181 caatcagact gcatccggtc tccggcgagt gaacatctct ggaaaaagct ccacgcttgt
      241 ggtgagtcta ctatggcttt caatcctcct gtgattagag ctttttctca acctgctttt
      301 acttatgtct tcaaatttcc atatccacaa tggaaagaaa aagaatggct gcttcatgca
      361 cttttagctc atggaactga acaatctatg atacaattaa gaaactgcgc tcctcatccg
      421 gatgaagaca taatccgtga tgacttgctt atttctttag aagatcgcca ttttggggct
      481 gttctctgca aggctgttta catggcaaca actactctca tgtcacacaa acaaaggaat
      541 atgtttcctc gttgtgacat catagttcag tctgagctag gagagaaaaa cttacactgc
      601 catattatag ttgggggaga aggactaagc aagaggaatg ctaaatcatc ctgtgctcag
      661 ttctatggtt taatactagc tgagataatt caacgctgca aatctcttct ggctacacgt
      721 ccttttgaac ctgaggaggc tgacatattt cacactctaa aaaaggctga gcgagaggca
      781 tggggtggag ttactggcgg caacatgcag atccttcaat atagagatcg cagaggagac
      841 cttcatgcac aaacagtgga tcctcttcgc ttcttcaaaa actacctttt acctaaaaat
      901 agatgtattt catcttacag caaacctgat gtttgtactt ctcctgacaa ctggttcatt
      961 ttagctgaaa aaacttactc tcacactctt attaacgggc tgccgcttcc agaacattac
     1021 agaaaaaact accacgcaac cctagataac gaagtcattc cagggcctca aacaatggcc
     1081 tatggaggac gtggtccgtg ggaacatctt cctgaggtag gagatcagcg cctagctgcg
     1141 tcttctgtta gcactactta taaacctaac aaaaaagaaa aacttatgct aaacttgcta
     1201 gacaaatgta aagagctaaa tctattagtt tatgaagact tagtagctaa ttgtcctgaa
     1261 ctactcctta tgcttgaagg tcaaccagga ggggcacgcc ttatagaaca agtcttgggc
     1321 atgcaccata ttaatgtttg ttctaacttt acagctctca catatctttt tcatctacat
     1381 cctgttactt cgcttgactc agacaataaa gctttacagc ttttgttgat tcaaggctat
     1441 aatcctctag ccgttggtca cgccctgtgc tgtgtcctga acaaacaatt cgggaaacaa
     1501 aacactgttt gcttttacgg gcctgcctca acaggtaaaa caaatatggc caaggcaatc
     1561 gtccaaggga ttagacttta tgggtgtgtt aatcatttga acaaaggatt tgtatttaat
     1621 gactgcagac aacgcctagt tgtttggtgg gaggagtgct taatgcacca agattgggtg
     1681 gaacctgcaa agtgtatctt gggcgggaca gaatgcagaa ttgacgtcaa gcatagagac
     1741 agtgtacttt taactcaaac acctgtaatt atatccacta accacgatat ctacgcggtt
     1801 gttggtggca attctgtttc tcatgttcac gcggctccat taaaagaaag agtgattcag
     1861 ctaaatttta tgaaacaact tcctcaaaca tttggagaaa tcactgctac tgagattgca
     1921 gctcttctac agtggtgttt caatgagtac gactgtactc tgacaggatt taaacaaaaa
     1981 tggaatttag ataaaattcc aaactcattt cctcttgggg tcctttgtcc tactcattca
     2041 caggacttta cacttcacga aaacggatac tgcactgatt gcggtggtta ccttcctcat
     2101 agtgctgaca attctatgta cactgatcgc gcaagcgaaa ctagcacagg agacatcaca
     2161 ccaagtaagt aaatacgcat gcgcaagtaa ttcttttact ttcacttcgc tatttttacc
     2221 aatttttact tttaggtgac ttgggggatt cggacggaga agacaccgag cctgagacat
     2281 cgcaagtgga ctattgtcca cccaagaaac gtcgtctaac tgctccagca agtcctccaa
     2341 actcacctgc gagctctgta agtactatta ctttctttaa cacttggcac gcacagccac
     2401 gtgacgaaga tgagctcagg gaatatgaaa gacaagcatc gctcctacaa aagaaaaggg
     2461 agtccagaaa gaggggagag gaagagacac tggcagacaa ctcatcacag gagcaggagc
     2521 cgcagcccga tccgacacag tggggagaga ggctcgggct catatcatca ggaacaccca
     2581 atcagccacc tatcgtcttg cactgcttcg aagacctcag accaagtgat gaagacgagg
     2641 gagagtacat cggggaaaaa agacaataga acaaatccat acactgtatt cagtcaacac
     2701 agagcttcca atcctgaagc tccagggtgg tgtgggttct actggcactc tactcgcatt
     2761 gctagagatg gtactaattc aatctttaat gaaatgaaac aacagtttca acagctacaa
     2821 attgataata aaataggatg ggataacact agagagctat tgtttaatca aaagaaaaca
     2881 ctagatcaaa aatacagaaa tatgttctgg cactttagaa ataactctga ttgtgaaaga
     2941 tgtaattact gggatgatgt ataccgtaga cacttagcta atgtttcctc acagacagaa
     3001 gcagacgaga taactgacga ggaaatgctt tctgctgctg aaagcatgga agcagatgcc
     3061 tccaattaag agacagccta gagggtgggt gctgcctgga tacagatatc ttgggccatt
     3121 taatccactt gataacggtg aacctgtaaa taacactgat cgcgctgctc aattacatga
     3181 tcacgcctac tctgaactaa taaagagtgg taaaaatcca tacctgtatt tcaataaagc
     3241 tgatgaaaaa ttcattgatg atctaaaaga cgattggtca attggtggaa ttattggatc
     3301 cagttttttt aaaataaagc gcgccgtggc tcctgctctg ggaaataaag agagagccca
     3361 aaaaagacac ttttactttg ctaactcaaa taaaggtgca aaaaaaacaa aaaaaagtga
     3421 acctaaacca ggaacctcaa aaatgtctga cactgacatt caagaccaac aacctgatac
     3481 tgtggacgca ccacaaaaca cctcaggggg aggaacagga agtattggag gaggaaaagg
     3541 atctggtgtg gggatttcca ctggagggtg ggtcggaggt tctcactttt cagacaaata
     3601 tgtggttact aaaaacacaa gacaatttat aaccacaatt cagaatggtc acctctacaa
     3661 aacagaggcc attgaaacaa caaaccaaag tggaaaatca cagcgctgcg tcacaactcc
     3721 atggacatac tttaacttta atcaatacag ctgtcacttc tcaccacagg attggcagcg
     3781 ccttacaaat gaatataagc gcttcagacc taaagcaatg caagtaaaga tttacaactt
     3841 gcaaataaaa caaatacttt caaatggtgc tgacacaaca tacaacaatg acctcacagc
     3901 tggcgttcac atcttttgtg atggagagca tgcttatcca aatgcatctc atccatggga
     3961 tgaggacgtc atgcctgatc ttccatacaa gacctggaaa ctttttcaat atggatatat
     4021 tcctattgaa aatgaactcg cagatcttga tggaaatgca gctggaggca atgctacaga
     4081 aaaagcactt ctgtatcaga tgcctttttt tctacttgaa aacagtgacc accaagtact
     4141 tagaactggt gagagcactg aatttacttt taactttgac tgtgaatggg ttaataatga
     4201 aagagcatac attcctcctg gattgatgtt caatccaaaa gttccaacaa gaagagttca
     4261 gtacataaga caaaacggaa gcacagcagc cagcacaggc agaattcagc catactcaaa
     4321 accaacaagc tggatgacag gacctggcct gctcagtgca cagagagtag gaccacagtc
     4381 atcagacact gctccattca tggtttgcac taacccagaa ggaacacaca taaacacagg
     4441 tgctgcagga tttggatctg gctttgatcc tccaagcgga tgtctggcac caactaacct
     4501 agaatacaaa cttcagtggt accagacacc agaaggaaca ggaaataatg gaaacataat
     4561 tgcaaaccca tcactctcaa tgcttagaga ccaactccta tacaaaggaa accagactac
     4621 atacaatcta gtgggggaca tatggatgtt tccaaatcaa gtatgggaca gatttcctat
     4681 caccagagaa aatccaatct ggtgcaaaaa accaagggct gacaaacaca caatcatgga
     4741 tccatttgat ggatccattg caatggatca tcctccaggc actattttta taaaaatggc
     4801 aaaaattcca gtaccaactg cctcaaatgc agactcatac ctaaacatat actgtactgg
     4861 acaagtcagc tgtgaaattg tatgggaggt agaaagatac gcaacaaaga actggcgtcc
     4921 agaaagaaga catactgcac tcgggatgtc actgggagga gagagcaact acacgcctac
     4981 ataccacgtg gatccaacag gagcatacat ccagcccacg tcatatgatc agtgtatgcc
     5041 agtaaaaaca aacatcaata aagtgttgta atcttataag cctctttttt gcttctgctt
     5101 acaagttcct cctcaatgga caagcggaaa gtgaagggtg actgtagtcc tgagctcatg
     5161 ggttcaagac cacagcccga tggtagtggt gttaccgtct cgaacctagc cgacagccct
     5221 tgtacattgt ggggggagct gttttgtttg cttatgcaat cgcgaaactc tatatctttt
     5281 aatgtgttgt tgttgtaca

Response to arguments
Applicants argue Huang et al., Yan et al. and Hishinuma-Igarashi, individually or in combination, do not provide for a method of preparing a helper virus-free rBoV that employs a mutant BoV genome comprising a LEH, a 3' UTR and a REH, wherein the REH includes a 46 nucleotide sequence comprising OriR having a TRS and a NS1 nicking or binding site, wherein the mutant genome includes a mutation in one or more of bocavirus NS2, NS3, NS4, VP1, VP2 or VP3, and optionally a mutation in NS1 or NP1 or both, or any combination thereof, so that bocavirus NS2 protein, NS3 protein, NS4 protein, VP1 protein, VP2 protein or VP3 protein, and optionally bocavirus NS1 protein and/or NP1 protein, or any combination thereof is/are not expressed, as recited in claim 33. Applicants arguments have been fully considered but are not persuasiveIn response, regarding the limitation, wherein the REH includes a 46-nucleotide sequence comprising OriR having a NS1 nicking it is taught by Hishinuma-Igarashi in the GenBank the Human bocavirus DNA, complete genome, strain: HoBV/Shiga.JPN/171, which also includes Human bocavirus genomic DNA, VP1, VP2, NP1, NS1 (see score alignment as depicted above). It should be noted that Yan also teaches Figure 8. Exemplary HoBV sequences including a full length nucleotide sequence (JQ923422, with left 5' hairpin at nts 1 -140 and right 3' hairpin at nts 5344-5543, which are the cis elements for HBoV1 replication and packaging), nucleotide sequences (e.g., GQ925675) without terminal hairpins at both ends and proteins encoded thereby. Proteins useful in the viruses of the invention include proteins having at least 80%, 85%, 90%, 95%, 96%, 97%, 98%, or at least 99% amino acid sequence identity to the sequence of the HBoV proteins in Figure 8. SEQ ID NOs: 9-36. Thus, GeneBank website is a resource one of ordinary skill in the art may reference in order to determine the he REH includes a 46 nucleotide sequence comprising OriR having a NS1 nicking it is known in the GenBank the Human bocavirus DNA, complete genome, strain: HoBV/Shiga.JPN/171. Therefore it should be noted that the GenBank has provided clear insight into the structural features of the REH includes a 46 nucleotide. 
The combination of the references teach all the limitation where Huang discloses the sequence of full length HBoV1 genome, cloning, DNA replication, encapsidation and release of virions. The plasmid clone pIHBoV1 carrying the full length virus genome is shown to replicate in HEK293 cells, disruption of NS1 and NP1 in plHBoV1 compromises replication, as likely does
disruption of VP2. However disruption of VP1 did not comprise replication (and VP2 was still expressed), and led to proper viral particles in combination with Yan a mutant of a full length HBoV1 clone with a deletion to completely remove NP1 (and some VP and NS encoding sequences), with the deleted sequence being replaced by a promoter driven luciferase gene (i.e. a heterologous gene). Thus, the combination of the art teaches all the limitation of the claims that are obvious for preparing a helper virus-free rBoV preparation, by providing a mutant bocavirus genome comprising a LEH, a 3' UTR and a REH, wherein the REH includes a 46 nucleotide sequence comprising OriR having a TRS and a NS1 nicking and  introducing the mutant bocavirus genome and the one or more vectors to cells; and collecting helper-free virus from the cells.


Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Huang sequence of the full length HBoV1 genome, Cloning, DNA replication, encapsidation and release of virions is shown and construction of the pBB vector, Cloning of the left-end hairpin (LEH) and (REH) for establishing a reverse genetics system for studying human bocavirus in human airway epithelia with the Yan b) introducing the mutant bocavirus genome and one or more vectors to cells and c) collecting helper-free virus from the cells because Huang teaches stablished a reverse genetics system and generated the first cell line-based culture system for the study of HBoV1 infection, which will significantly advance the study of HBoV1 replication and pathogenesis and because Yan teaches chimeric rAAV2/HBoV1 vectors have three clear advantages over the authentic rHBoVI vectors for human gene therapy. First, rAAV2/HBoV1 vector yields were significantly greater in an HEK293 cell production system than that for rHBoVI . Second, the rAAV2 genome has already been used in clinical trials and avoids potential safety concerns that might accompany use of a new viral genome. Third, the application of rHBoVI vectors could be hampered by the potential for contamination of replication-competent virus in the vector stocks, which could be generated through homologous recombination of helper plasmids. This later concern is likely theoretical  is not observed in cytopathology in HAE following infection with rHBoVI. Nonetheless, further vector development is required for the application of rHBoVI to both minimize the potential for replication-competent virus and improve vector yields (p 57). 
One would have been motivated to use b) introducing the mutant bocavirus genome and one or more vectors to cells and c) collecting helper-free virus from the cells to receive the expected benefit of the rAAV2/HBoV1 vector yields were significantly greater in an HEK293 cell production system than that for rHBoVI. Second, the rAAV2 genome has already been used in clinical trials and avoids potential safety concerns that might accompany use of a new viral genome. Third, the application of rHBoVI vectors could be hampered by the potential for contamination of replication-competent virus in the vector stocks, which could be generated through homologous recombination of helper plasmids. This later concern is likely theoretical as we did not observe cytopathology in HAE following infection with rHBoVI. Nonetheless, further vector development is required for the application of rHBoVI to both minimize the potential for replication-competent virus and improve vector yields.
Thus, the rejection is maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-35, 42 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons of record dated 01/06/2022.
For the record the rejection is reiterated below. 
In analyzing whether the written description requirement is met for the genus claim, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics, specific features and functional attributes that would distinguish different members of the claimed genus.
The claims encompass host cells comprising a mutant bocavirus genome comprising a LEH, a 3' UTR and a REH, wherein the REH includes a 46 nucleotide sequence comprising OriR having a TRS and a NS1 nicking or binding site, wherein the mutant genome includes a mutation in one or more of bocavirus NS2, NS3, NS4, VP1, VP2 or VP3, and optionally a mutation in bocavirus NS1 or NP1 or both, or any combination thereof, so that bocavirus NS2 protein, NS3 protein, NS4 protein, VP1 protein, VP2 protein or VP3 protein, and optionally bocavirus NSI protein and/or NP1 protein, or any combination, is/are not expressed when the genome is introduced to cells, and providing one or more vectors encoding at least bocavirus NP1, NS1, VP1, VP2 and VP3, which vectors do not include one or more of LEH, a 3’ UTR and a REH with the function preparing a helper virus-free bocavirus and collecting helper-free virus from the host cells as recited in claim 33 steps a), i), A), and ai).
According to the definitions in the specification, the host cells are not limited to any given bocavirus mutations in NS2, NS3, NS4, VP1, VP2 or VP3, or bocavirus mutations in NS1 or NP1 or both or in any bocavirus mutations or one or more vectors encoding at least bocavirus NP1, NS1, VP1, VP2 and VP3.
However, Applicants were not in the possession of the claimed genera of mutant genome includes a mutation in one or more of bocavirus NS2, NS3, NS4, VP1, VP2 or VP3, mutation in bocavirus NS1 or NP1 or both or one or more vectors encoding at least bocavirus NP1, NS1, VP1, VP2 and VP3, as elements of the method and products in the absence of providing sufficient structural and functional characteristics of the genera of each of these elements broadly encompassed by the instant claim language, coupled with known or disclosed correlation between function and structure.
However, the instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or combination of such identifying characteristics, sufficient to shown the applicant was in possession of the genera of bocavirus NS2, NS3, NS4, VP1, VP2 or VP3, mutation in bocavirus NS1 or NP1 or both or one or more vectors encoding at least bocavirus NP1, NS1, VP1, VP2 and VP3, in a host cell encompassing structurally related or structurally related or structurally unrelated, functionally related or functionally unrelated molecules, equivalents and variants.
It is not sufficient to define the rBoV molecule in a host cell by its principal biological activity, for example having a unique feature of bocaparvoviruses, differed from other parvoviruses, is that they express the 20 small nuclear phosphoprotein NP1 from an open-reading frame (ORF) located in the middle of the genome (Sun et al., 2009; Qin, 2007; Chen et ai., 2010). NP1 is a non-structural protein and is indispensable for viral DNA replication (Sun et al., 2009; Huang, 2012). The role of the NP1 proteins of HBoV1 and BPV1 in viral DNA replication is conserved to that of MVC, and they are exchangeable in supporting MVC DNA replication (Sun et al., 2009). While the mechanism defining how NP1 facilitates bocaparvovirus DNA replication remains largely unknown, it has been revealed that NP1 plays an important role in processing viral precursor mRNA (pre-mRNA) to matured viral mRNA polyadenylated at the distal polyadenylation site, and therefore is important for capsid protein expression (specification p 1 lines 19-27).
This is because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property." Colbert v. Lofdahl, 21 USPQ2d, 1068, 1071 (BPAI 1992). 
Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required.
The claims do not recited sufficient written description of the structural and functional characteristics coupled with a known or disclosed correlation between function and structure, since the disclosure fails to describe the common attributes or characteristics that identify each member of the genera of mutant genome includes a mutation in one or more of bocavirus NS2, NS3, NS4, VP1, VP2 or VP3, mutation in bocavirus NS1 or NP1 or both or one or more vectors encoding at least bocavirus NP1, NS1, VP1, VP2 and VP3, in a specific region of the open reading frame of the rBoV motifs are required for DNA replication that a helper virus-free rBoV will be produced in a specific region of the , as broadly encompassed by the claimed invention.
Therefore, there is insufficient written description of the claimed genera of bocavirus NS2, NS3, NS4, VP1, VP2 or VP3, mutation in bocavirus NS1 or NP1 or both or one or more vectors encoding at least bocavirus NP1, NS1, VP1, VP2 and VP3, molecules in the absence of defining the relevant identifying characteristics such as the structure or other physical and/or chemical characteristics of the claimed genera.
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 UsPQ2d 1481, 1483. In Fiddes, claims directed to mammalian FGF'S were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
In view of the above considerations one of skill in the art would not recognize that applicant was in possession of the necessary common features or attributes possessed by member of the genus of bocavirus NS2, NS3, NS4, VP1, VP2 or VP3, mutation in bocavirus NS1 or NP1 or both or one or more vectors encoding at least bocavirus NP1, NS1, VP1, VP2 and VP3, molecules. Moreover, it has been well known that minor structural differences even among structurally related NS2, NS3, NS4, VP1, VP2 or VP3 or bocavirus NP1, NS1, VP1, VP2 and VP3, molecules can result in substantially different biology, expression and activities and that there would be variation among the species of the genus of NS2, NS3, NS4, VP1, VP2 or VP3 sequences in any host cell as embraced by the breadth of the claims.
Response to arguments
Applicants argue the Examiner asserts that the instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or combination of such identifying characteristics, sufficient to show the applicant was in possession of the genera of bocavirus NS2, NS3, NS4, VPI, VP2, or VP3 mutations, and optional mutation in bocavirus NS1 or NP1. Applicant need only describe in detail that which is new and not conventional. It is Applicant’s position that it is well known in the art how to alter expression of a gene by modifying a nucleic acid sequence so that it is not functional, e.g., does not express a gene product such as a protein. For example, Huang et al. (PLoS Pathog., 8: e1002899 (2012)), cited against the claims under 35 U.S.C. § 103, disclose a mutant bocavirus NP1(-) prepared by mutating nucleotide 542 from T to A and nucleotide 2588 from G to A, which leads to early termination of NS1 and NP1 open reading frames. Huang et al. also disclose mutant bocavirus VP1(-) and VP2(-) which were prepared by mutating nucleotide 3205 from T to A and nucleotide 3540 from T to G, which leads to disruption of VP1 and VP2 open reading frames, respectively. Applicants arguments have been fully considered but are not persuasive.
In response, it should be noted that the claimed genus of all the variant nucleotide sequences of bocavirus NS2, NS3, NS4, VPI, VP2, or VP3 mutations, and all optional mutation in bocavirus NS1 or NP1 are not described with a functional characteristic. Therefore, when the specification fails to provide all variants of nucleotide sequences with biological activity, unless otherwise specified in the specification  one can start the search for all the variant nucleotide sequences of bocavirus NS2, NS3, NS4, VPI, VP2, or VP3 mutations, and all optional mutations in bocavirus NS1 or NP1 mutations and conferring a biological activity. This genus of mutations calls for a search of sequences having the desired function and it fails to show that the applicant was in possession of the claimed genus of variants showing claimed biological activity.
It is not conventional to define the rBoV molecule in a host cell by its principal biological activity because, for example having a unique feature of bocaparvoviruses, differed from other parvoviruses, is that they express the 20 small nuclear phosphoprotein NP1 from an open-reading frame (ORF) located in the middle of the genome (Sun et al., 2009; Qin, 2007; Chen et ai., 2010). NP1 is a non-structural protein and is indispensable for viral DNA replication (Sun et al., 2009; Huang, 2012)  (emphasis added). While the mechanism defining how NP1 facilitates bocaparvovirus DNA replication remains largely unknown, it has been revealed that NP1 plays an important role in processing viral precursor mRNA (pre-mRNA) to matured viral mRNA polyadenylated at the distal polyadenylation site, and therefore is important for capsid protein expression (see specification p 1 lines 19-27).
Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632
/ANOOP K SINGH/Primary Examiner, Art Unit 1632